NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 3, 2009 *
                                   Decided May 14, 2009

                                            Before

                                FRANK H. EASTERBROOK, Chief Judge

                            TERENCE T. EVANS, Circuit Judge       

                                DIANE S. SYKES, Circuit Judge

No. 08‐2012

UNITED STATES OF AMERICA,                            Appeal from the United States District
                Plaintiff‐Appellee,                  Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 06 CR 360
JONATHAN GORDON,
               Defendant‐Appellant.                  John F. Grady, Judge.


                                           ORDER

        Jonathan Gordon was sentenced to a total of 228 months in prison and a five‐year
term of supervised release after, without a plea agreement, he entered a guilty plea to four
of the five charges against him:  conspiracy (18 U.S.C. § 371); bank robbery (18 U.S.C. §
2113(a); possession of a firearm in furtherance of a crime of violence (18 U.S.C. §
924(c)(1)(A)); and bank robbery with an assault with a dangerous weapon (18 U.S.C. §§
2113(a) and 2113(d)).  He appeals, and his court‐appointed attorney has filed a motion to


       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See Fed. R. App. P.
34(a)(2).
No. 08‐2012                                                                              Page 2


withdraw because he cannot identify any nonfrivolous issues to pursue.  See Anders v.
California, 386 U.S. 738 (1967).  Gordon has not accepted our invitation to respond to the
motion, see Cir. R. 51(b), so we confine our review to the potential issues outlined in
counsel’s Anders brief.

        Gordon entered an unconditional, knowing, and voluntary plea of guilty.  He did
not move to withdraw his plea in the district court.  Under those circumstances, any
challenge to his guilty plea would be reviewed for plain error.  United States v. Driver, 242
F.3d 767 (7th Cir. 2001).  Because an unconditional guilty plea waives all nonjurisdictional
defects, United States v. Markling, 7 F.3d 1309 (7th Cir. 1993), the only potential issue would
be whether the plea was enforceable as knowing and voluntary.  However, we have said
that when a defendant does not move to withdraw his plea in the district court, counsel
need not address the voluntariness of the plea in an Anders brief if, after being advised of
the risks involved in the withdrawal of the plea, the defendant indicates that he does not
wish to challenge the plea on appeal.  United States v. Knox, 287 F.3d 667 (7th Cir. 2002). 
Counsel indicated he has consulted with Gordon, who said he did not wish to challenge the
plea.  In this situation, any challenge to the plea would be frivolous.

       Potentially, Gordon’s sentence could be challenged if it was imposed in violation of
law, was imposed as a result of an incorrect application of the United States Sentencing
Guidelines, was a departure from the applicable guideline range, or was otherwise
unreasonable.  Gordon’s  sentence did not exceed the statutory maximum.  The sentencing
guidelines were not erroneously applied.  Furthermore, given the nature of the crime, the
sentence was reasonable.  There is no nonfrivolous issue as to Gordon’s sentence.

       We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.